Title: To Benjamin Franklin from John Smith, 2 November 1764
From: Smith, John
To: Franklin, Benjamin


Esteemed Friend
Burlington, 11th mo: 2d. 1764
It is with great pleasure, I hear of thy undertaking a voyage to London, at a time, when not only the province which has deputed thee, but all North America, wants a friend there (and could have no other that I know of) so well qualifyed to serve both the particular and General Interest. May the Divine Blessing attend thy person and Benevolent designs, and Grant thee a safe return to thy family and country, is the fervent Wish of, Thy very Affectionate Friend
John Smith
Dr. Benja. Franklin
 
Endorsed: John Smith Esqr	Letter, Nov. 2. 1764
